Exhibit 10.3
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
FOR JAMES P. PANEK
This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into by and between James P. Panek (hereinafter “Executive”) and VaxGen,
Inc. (hereinafter “VaxGen” or the “Company”), effective as of May 27, 2010 (the
“Effective Date”). This Agreement supersedes in its entirety all prior
employment agreements between Executive and VaxGen, whether signed or unsigned,
including the Amended And Restated Executive Employment Agreement Dated
April 20, 2010 (the “Prior Agreement”). In consideration of the mutual promises
made herein, VaxGen and Executive agree as follows:
1. Employment By The Company; Board Position. VaxGen hereby agrees to continue
to employ Executive in the position of President, and Executive hereby accepts
continued employment with VaxGen in the position of President, upon the terms
and conditions set forth in this Agreement. This Agreement will not effect
Executive’s position as a Director on the Company’s Board of Directors (the
“Board”).
2. Work Responsibilities and Work Schedule.
(a) Title and Responsibilities. Executive shall continue to perform the
functions and responsibilities of President and Principle Financial Officer as
may be provided for that position in the Company’s by-laws and articles of
incorporation, customarily associated with that position, and as may be assigned
from time to time by the Board. Executive will continue to report to the Board.
Executive’s primary office location will be the Company’s corporate
headquarters.
(b) Work Schedule. As of the Effective Date, Executive’s new work schedule shall
be 80% of full-time (a regular work schedule of at least 32 hours a week). The
parties anticipate that Executive will be able to perform the duties of
President within the above specified time commitments. However, Executive
understands that because his position is classified as exempt, on occasion he
may be required to work additional hours as required by his job duties and
Executive will not be eligible for additional compensation or overtime.
(c) Discretion to Modify. Executive’s position, title, job description,
reporting relationship, office location, work schedule, duties and
responsibilities may be modified from time to time in the sole discretion of
VaxGen.
3. Compensation And Benefits.
(a) Base Salary. Effective as of the Effective Date, VaxGen will pay Executive a
base salary at the annualized rate of two hundred and sixty thousand dollars
($260,000), retroactive to February 1, 2010, less standard payroll deductions
and withholdings and payable in accordance with the Company’s regular payroll
schedule. Such compensation is subject to review and potential change annually
in the Board’s discretion.

 

1.



--------------------------------------------------------------------------------



 



(b) Bonus Eligibility. The Company will pay Executive a one-time cash bonus
equal to a maximum of 20% of Executive’s base salary ($52,000), less standard
payroll deductions and withholdings, on the earlier of the diaDexus Merger (as
defined below) or a Change of Control (as defined below).
(i) “diaDexus Merger” means pursuant to the Agreement and Plan of Merger and
Reorganization among the Company, Violet Acquisition Corporation, a Delaware
corporation, Violet Acquisition LLC, a Delaware limited liability company),
diaDexus, Inc., a Delaware corporation, and a named representative of diaDexus
as the diaDexus Stockholders’ Agent dated May [28], 2010 (the “diaDexus Merger
Agreement”) the Closing (as defined in the diaDexus Merger Agreement”) of the
Transaction (as defined in the diaDexus Merger Agreement) on the terms described
in the diaDexus Merger Agreement. If the diaDexus Merger Agreement is amended
prior to the Closing, this Section 3(b)(i) shall be deemed to include any such
amended agreement.
(ii) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(1) Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (“Exchange Act Person”) becomes the
owner, directly or indirectly, of securities of the Company representing more
than forty percent (40%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (i) on account of the acquisition of securities of the
Company by any institutional investor, any affiliate thereof or any other
Exchange Act Person that acquires the Company’s securities in a transaction or
series of related transactions that are primarily a private financing
transaction for the Company or (ii) solely because the level of ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;
(2) There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (i) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (ii) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction;

 

2.



--------------------------------------------------------------------------------



 



(3) The stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur; or
(4) There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries.
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
(c) Stock Option Grant. This Agreement does not alter or affect any stock option
grants provided to Executive by the Company as of the Effective Date, except as
specifically provided in Section 10(b)(iii) hereof. Executive acknowledges that
there are no commitments on behalf of the Company to grant to Executive any
additional stock options. The Board will consider, on an annual basis and at the
Board’s sole discretion, whether to grant additional stock options to Executive.
(d) Benefits. Executive shall be entitled to participate in the Company’s
employee benefit plans which may be in effect from time to time and provided by
the Company to its senior officers generally, including paid holidays, leaves of
absence, health insurance, dental insurance, life insurance, and other benefits,
if any, in accordance with and subject to the eligibility requirements of such
employee benefit plans and other applicable policies and procedures. Executive’s
rights under such employee benefit plans, or the rights of Executive’s
dependents, shall be governed solely by the terms of such plans and any
applicable policies and procedures. As of the Effective Date, Executive shall
accrue Paid Time Off (“PTO”) at a rate equal to 80% of the full-time rate that
otherwise would apply if he was working a full-time schedule. The dollar value
of the accrued PTO will be based on Executive’s previous full time annual base
salary of $390,000.00 (or $187.50 per hour); for example, if Executive has 50
hours of accrued and unused PTO remaining upon termination of his employment,
Executive will receive a payment of $9,375.00 (subject to payroll deductions and
withholdings) for his accrued and unused PTO. The Company’s employee benefit
plans, and policies and procedures related thereto, are subject to termination,
modification or limitation at any time at the Company’s sole discretion.
(e) Business Expenses. VaxGen shall reimburse Executive for all reasonable
business expenses, including expenses incurred for travel on VaxGen business, in
accordance with the policies and procedures of VaxGen, as may be adopted or
amended from time to time at VaxGen’s sole discretion. To be eligible for
reimbursement, Executive must submit business expense reimbursement requests to
VaxGen on a monthly basis, which includes supporting documentation (including
receipts) reasonably satisfactory to VaxGen.
(f) Total Compensation. Executive agrees that the compensation stated above
constitutes the full and exclusive monetary consideration and compensation for
all services provided by Executive to the Company, and for all promises and
obligations under this Agreement.

 

3.



--------------------------------------------------------------------------------



 



4. VaxGen Employment Policies. Executive’s employment relationship will be
governed by the general employment policies and practices of the Company, and
Executive agrees to abide by all such written policies, practices and
procedures, as they may from time to time be adopted or modified by VaxGen at
its sole discretion. Executive also agrees to review and abide by the policies
in VaxGen’s Employee Handbook (as they may be modified by the Company from time
to time) and to acknowledge in writing that Executive has read and will abide by
the Employee Handbook.
5. Protection of Company Information. As a condition of his continued
employment, Executive agrees to sign, contemporaneously with this Agreement, and
to abide by the Employee’s Proprietary Information and Inventions Agreement (the
“Proprietary Information Agreement”), a copy of which is attached hereto as
Exhibit A. The Proprietary Information Agreement shall be deemed effective as of
the commencement of Executive’s employment with the Company.
6. Indemnity Agreement. This Agreement does not alter or affect the Indemnity
Agreement previously entered into between Executive and the Company, a copy of
which is attached hereto as Exhibit B.
7. Outside Activities.
(a) Non-Company Activities. Except for any outside activities consented to in
writing by the Board, which consent will not be unreasonably withheld, Executive
will not during the term of this Agreement undertake or engage in any other
employment, occupation or business enterprise, other than ones in which
Executive is a passive investor. Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder.
(b) No Adverse Interests. During Executive’s employment, Executive agrees not to
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known by Executive to be adverse or antagonistic to the
Company’s interests, business or prospects, financial or otherwise, except as
permitted by Section 7(c).
(c) Noncompetition. During the term of Executive’s employment by the Company,
except on behalf of the Company, Executive will not directly or indirectly,
whether as an officer, director, stockholder, partner, proprietor, associate,
representative, consultant, employee, or in any capacity whatsoever, engage in,
become financially interested in, be employed by or have any business connection
with any person, corporation, firm, partnership or other entity whatsoever which
competes directly with the Company, anywhere throughout the world, in any line
of business engaged in (or planned to be engaged in) by the Company; provided,
however, that Executive may own, as a passive investor, securities of any
competing public corporation, so long as Executive’s direct holdings in any one
such corporation shall not in the aggregate constitute more than one percent
(1%) of the voting stock of such corporation and any ownership interest in a
competitor is disclosed in writing to the Board.

 

4.



--------------------------------------------------------------------------------



 



8. Former Employment and Third Party Agreements. Executive represents and
warrants that Executive’s past and continued employment by the Company has not
conflicted and will not conflict with and will not be constrained by any prior
employment or consulting agreement, noncompetition agreement, proprietary
information agreement or other relationship with any third party. Executive
further represents and warrants that Executive does not possess or control
confidential information arising out of prior employment, consulting, or other
third party relationships, which Executive will utilize in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party. Executive further warrants that by entering into this Agreement
with VaxGen, Executive is not violating any of the terms, agreements or
covenants of any agreement with any third party, including but not limited to
any previous employer, and that Executive is not under any contractual
obligation that would restrict Executive’s activities on behalf of the Company.
9. Noninterference.
While employed by the Company and for a period of one (1) year immediately
following the termination of Executive’s employment, Executive agrees that
Executive will not, without the express consent of the Board, or in the course
and scope of performing Executive’s duties for the Company, interfere with the
business of the Company by, either directly or indirectly:
(a) soliciting, recruiting, inducing, encouraging, or otherwise causing any
employee of VaxGen to terminate his or her employment in order to become an
employee, consultant or independent contractor to or for any other person or
entity, or attempting to do so;
(b) disclosing to any person or entity the names or addresses of, or any
information pertaining to, any current or former employees of VaxGen, to the
extent such names, addresses or other information are confidential or private;
or
(c) using Proprietary Information (as defined in the Proprietary Information
Agreement) to call on, solicit or take away any clients or customers of VaxGen
or any other persons, entities, or corporations with which VaxGen has had or
contemplated any business transaction or relationship during Executive’s
employment with VaxGen (such Proprietary Information to include, but not be
limited to, investments, licenses, joint ventures, and agreements for
development), or attempting to do so.
10. Termination Of Employment.
(a) At-Will Employment Relationship. Executive’s employment relationship is
at-will. This means that Executive’s employment and/or this Agreement may be
terminated with or without Cause (as defined in Section 10(d)(ii)), and with or
without advance notice, at any time by either Executive or by VaxGen. Nothing in
this document shall limit the right to terminate employment at will or to
terminate this Agreement at any time. This at-will employment relationship can
only be changed in a written agreement approved by the Board and signed by
Executive and the Chairman of the Board.

 

5.



--------------------------------------------------------------------------------



 



(b) Severance Benefits Eligibility. In the event that Executive’s employment is
terminated without Cause by the Company, or if Executive resigns for Good Reason
pursuant to Section 10(c) hereof and such termination or resignation, as the
case may be, is not due either to Executive’s death or disability and further
constitutes a “separation from service” under Treasury Regulations
Section 1.409A-1(h), Executive shall be eligible to receive the following as
Executive’s sole severance benefits (collectively, the “Severance Benefits”):
(i) a lump sum payment of $193,050, less standard withholdings and deductions,
and payable, subject to the provisions of this Section 10, within ten
(10) business days after the later of (x) the effective date of such separation
from service, or (y) the date on which the Separation Date Release (as defined
below) becomes effective (the “Severance Payment”) (such later date, the
“Payment Date”); (ii) health insurance continuation coverage (pursuant to the
federal COBRA law or applicable state law (collectively, “COBRA”)) at the
Company’s expense (including the cost of coverage for Executive’s covered
dependents, if any) for the shortest of (A) 12 months (the “Twelve-Month
Period”), (B) until Executive is eligible for coverage under another employer’s
health insurance plan, or (C) until Executive is no longer eligible for coverage
under COBRA, provided that, if within the Twelve-Month Period Executive is no
longer eligible for coverage under COBRA, and also is not eligible for coverage
under another employer’s plan, the Company will reimburse Executive’s monthly
premiums for individual health insurance coverage (including the cost of
coverage for his dependents previously covered under COBRA, if any), up to a
maximum reimbursement amount of $6,000 per month and subject to Executive timely
submission of documentation of his monthly premium amounts, through the earlier
of the end of the Twelve-Month Period or until Executive is eligible for
coverage under another employer’s health insurance plan; (iii) all stock option
grants or other equity awards then held by Executive shall be subject to
accelerated vesting such that all unvested shares will become fully vested and
exercisable effective as of the date of the separation from service (the
“Accelerated Vesting”); and (iv) payment of all accrued salary and all accrued
and unused vacation, as well as accrued benefits under any written
ERISA-qualified benefit plan (e.g., 401(k) plan), or written insurance policy,
to which Executive has a vested right as of the termination date. As a condition
of and prior to the receipt of all or any of the Severance Payment or
Accelerated Vesting, Executive shall provide the Company with an effective
general release of all known and unknown claims in the form attached hereto as
Exhibit C (the “Separation Date Release”) not later than 60 days after the
termination date.
(c) Good Reason Resignation. Executive may resign for Good Reason due to the
occurrence of any of the following without Executive’s consent: (i) material
breach by the Company of any of the terms and provisions of this Agreement
resulting in material harm to Executive; (ii) a material reduction of
Executive’s authority, duties or responsibilities; (iii) relocation of
Executive’s place of work that would increase Executive’s one-way commuting
distance by more than fifty (50) miles over Executive’s commute immediately
prior thereto; or (iv) a material reduction by VaxGen of Executive’s
then-current base salary (except where such reduction is imposed uniformly on
other senior executives of the Company). Notwithstanding the foregoing, a
resignation of employment by Executive shall not constitute a resignation for
Good Reason based on the conduct described above unless (A) within thirty
(30) days following the occurrence of such conduct, Executive provides VaxGen’s
Chief Executive Officer (or the Board in the case Executive is then serving as
the Chief Executive Officer or there is no one serving as the Chief Executive
Officer) with written notice specifying (x) the particulars of such conduct and
(y) that Executive deems such conduct to be described in (i), (ii), (iii) or
(iv) of this Section 10(c), (B) such conduct has not been cured within thirty
(30) days following receipt by VaxGen’s Chief Executive Officer (or the Board in
the case of Executive is

 

6.



--------------------------------------------------------------------------------



 



then serving as the Chief Executive Officer or there is no one serving as the
Chief Executive Officer) of such notice and (C) the resignation occurs within
one hundred and twenty (120) days of the occurrence of such conduct. Executive’s
resignation shall be effective on the date specified in the notice given
hereunder, which date shall not be earlier than the earliest date permitted by
the preceding sentence, nor later than the latest date permitted by the
preceding sentence (unless such earlier or later resignation date is permitted
by the Company).
(d) Termination for Cause.
(i) No Severance. In the event Executive’s employment is terminated at any time
for Cause, Executive will be entitled to payment of all accrued salary and
accrued and unused vacation, but Executive will not be entitled to the Severance
Benefits, pay in lieu of notice, or any other such compensation unless required
by law.
(ii) Cause Definition. For the purposes of this Agreement, “Cause” for
termination shall mean any of the following: (A) fraud or conviction (including
a no contest or guilty plea) of illegal criminal acts committed by Executive;
(B) Executive’s material breach of any material provision of any written
agreement with the Company, including but not limited to this Agreement or the
Proprietary Information Agreement; (C) Executive’s material failure to perform
Executive’s job duties as determined by the Board in its reasonable judgment,
and after notice of such failure has been given to Executive by the Board and
Executive has had a fifteen (15) business-day period within which to cure such
failure; or (D) a material violation of any material VaxGen employment policy,
including but not limited to the policies set forth in VaxGen’s Employee
Handbook.
(e) Voluntary or Mutual Termination. In the event Executive terminates
Executive’s employment other than for Good Reason, or in the event that
Executive’s employment terminates at the parties’ mutual agreement, Executive
will be entitled to payment of all accrued salary and accrued and unused
vacation, but Executive will not be entitled to Severance Benefits, pay in lieu
of notice, or any other such compensation unless required by law.
(f) Termination Due to Death or Disability. In the event of Executive’s death,
Executive’s employment will terminate on the date thereof, and Executive and
Executive’s heirs or estate will be entitled to payment of all accrued salary
and accrued and unused vacation, but Executive will not be entitled to Severance
Benefits, pay in lieu of notice or any other such compensation unless required
by law. In addition, if Executive’s employment terminates due to his disability,
Executive will be entitled to payment of all accrued salary and accrued and
unused vacation, but Executive will not be entitled to Severance Benefits, pay
in lieu of notice or any other such compensation unless required by law.
(g) Excise Tax.
(i) Anything in this Agreement to the contrary notwithstanding, if any payment
or benefit that Executive would receive pursuant to this Agreement or otherwise
from the Company (“Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise

 

7.



--------------------------------------------------------------------------------



 



Tax”), then such Payment shall be equal to the Reduced Amount (defined below).
The “Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax, or
(ii) the full Payment, whichever amount after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax,
results in Executive’s receipt, on an after-tax basis, of the greatest amount of
the Payment to Executive. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of option grants; cancellation of
accelerated vesting of other equity awards; and reduction of employee benefits.
In the event that acceleration of vesting of equity awards is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant.
(ii) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the date on which the event that triggers the Payment occurs
(the “Payment Event”) shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Payment Event, the Board shall
have the discretion to appoint a nationally recognized accounting firm to make
the determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.
(iii) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered (if requested at that time by
the Company or Executive) or such other time as reasonably requested by the
Company or Executive. If the accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. The Company shall be entitled to rely upon the
accounting firm’s determinations, which shall be final and binding.
(h) Deferred Compensation. It is intended that all of the payments and benefits
provided under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code provided under of
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and that this Agreement will be construed to the greatest extent possible as
consistent with those provisions. If the Company (or, if applicable, the
successor entity thereto) determines that any of the severance payments or
benefits provided to Executive under this Agreement or otherwise (the “Severance
Payments”) constitute “deferred compensation” under Code Section 409A and
Executive is a “specified employee” (as such term is defined in Section
409A(a)(2)(B)(i)) of the Company or any successor entity thereto upon his
separation from service, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A as a
result of the payment of compensation upon his “separation from service”, the
timing of the Severance Payments shall be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after the date of the
separation from service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity

 

8.



--------------------------------------------------------------------------------



 



thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Severance Payments that Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Severance Payments had not been delayed pursuant to this paragraph and
(B) commence paying the balance of the Severance Payments in accordance with the
applicable payment schedules set forth above. All payments hereunder are
intended to constitute separate payments for purposes of Treasury Regulations
Section 1.409A-2(b)(2).
(i) Board Membership. In the event Executive’s employment with VaxGen is
terminated for any reason, whether at the Company’s or Executive’s request, and
Executive then is a member of the Board, Executive agrees, unless otherwise
requested by the Board, to resign Executive’s membership on the Board effective
as of the date of the termination of Executive’s employment.
11. General Provisions.
(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California without regard to conflict of
laws principles that would otherwise apply the law of another jurisdiction. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter.
(b) Complete Agreement. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement and
understanding of the parties with regard to the subject matter hereof. It is
entered into without reliance on any promise, warranty or representation other
than those expressly contained herein, and it supersedes and replaces any and
all prior or contemporaneous agreements, promises or representations between
VaxGen and Executive, whether oral, written or implied, including but not
limited to all previous employment agreements between the parties, whether
signed or unsigned, and any amendments thereof. The terms of this Agreement and
any changes in Executive’s employment terms (other than those employment terms
expressly reserved to the Company’s or Board’s discretion in this Agreement),
require a written amendment to the Agreement which is approved by the Board and
signed by Executive and a duly authorized officer of the Company pursuant to
authority expressly granted by the Board.
(c) Waiver. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach.
(d) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the general intent of the parties insofar as possible.

 

9.



--------------------------------------------------------------------------------



 



(e) Voluntary Agreement. Executive and VaxGen represent and warrant that each
has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with the legal and
tax advisors of such party’s choice before executing this Agreement, and each
party has had a full opportunity to negotiate the terms of this Agreement prior
to signing this Agreement.
(f) Headings. The headings and captions of the various paragraphs of this
Agreement are placed herein for the convenience of the parties and the reader,
do not constitute a substantive term or terms of this Agreement, and shall not
be considered in the interpretation or application of this Agreement.
(g) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile or PDF shall be deemed the equivalent of originals.
(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and shall be enforceable by and against Executive and the
Company, and their respective successors, assigns, heirs, executors and
administrators; except that it is agreed that Executive may not assign any of
Executive’s duties hereunder; and Executive may not assign any of Executive’s
rights hereunder without the written consent of the Company, which shall not be
unreasonably withheld.
(i) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon, as applicable, the date of personal delivery (including
personal delivery by facsimile transmission), the date of delivery by express
delivery service (e.g. Federal Express), or the third day after mailing by
certified or registered mail, return receipt requested, to the attention of the
Chairman of the Board sent to the Company’s corporate headquarters, and to
Executive at Executive’s address as listed on the Company’s payroll, or as
otherwise provided in writing by Executive to the Board.
(j) Alternative Dispute Resolution. To ensure rapid and economical resolution of
any disputes which may arise concerning the relationship between Executive and
the Company, the parties hereby agree that any and all claims, disputes or
controversies of any nature whatsoever arising out of, or relating to, this
Agreement and its enforcement, application, interpretation, performance, or
execution, Executive’s employment with the Company, or the termination of such
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Francisco, California conducted
before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the
then applicable JAMS arbitration rules. The parties each acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding. Executive will have the right to be represented by legal counsel at
any arbitration proceeding. The arbitrator shall: (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be available under applicable law in a court
proceeding; and (ii) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which

 

10.



--------------------------------------------------------------------------------



 



the award is based. The Company shall bear all JAMS’ arbitration fees and
administrative costs. Nothing in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any arbitration.
(k) Right To Work. As required by law, this Agreement is subject to satisfactory
proof of Executive’s right to work in the United States.

 

11.



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement on the dates
specified below.

            VaxGen, Inc.
      By:   /s/ Lori Rafield         Printed Name   Lori Rafield        Title:  
Member of the Board of Directors         Date: May 27, 2010      

          Accepted and agreed:
      /s/ James P. Panek       James P. Panek     
May 27, 2010     Date       

Exhibit A — Employee’s Proprietary Information and Inventions Agreement

Exhibit B — Indemnity Agreement
Exhibit C — Form of Separation Date Release

 

12.



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYEE’S PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
EMPLOYEE’S PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT
I acknowledge that during the past period of my employment with VaxGen, Inc., a
Delaware corporation, together with its subsidiaries, affiliates, successors or
assigns (hereinafter collectively called the “Company”), and during my current
and future employment with the Company, I had, and will continue to have, access
to and obtained, and will continue to obtain and develop, proprietary
information and trade secrets of the Company. In consideration of my past,
current and future employment with the Company and the compensation I have
received, and will receive, in connection therewith, and as previously agreed by
me, I hereby enter into this Employee’s Proprietary Information and Inventions
Agreement (“Agreement”), which I agree is effective retroactive to my first day
of employment with the Company. I hereby agree that this Agreement applies
during my entire period of employment with the Company, and as set forth below:

1.  
Proprietary Information. The Company possesses and will continue to possess
confidential and proprietary information (“Proprietary Information”) that has
been created, discovered, developed, or otherwise become known to the Company
(including, without limitation, information created, discovered, developed, or
made known by me during the period of or arising out of my employment by the
Company) and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged. By way of illustration, but not limitation,
such Proprietary Information includes (i) trade secrets, processes, formulas,
data, know-how, inventions, improvements, discoveries, developments and designs,
pre-clinical and clinical data, results, reports, experiments, assays and
related media and components, formulations and procedures for producing assays
and related components, and all derivatives and improvements of the foregoing
(collectively, “Inventions”); (ii) biological products and biological material
and information, both tangible and intangible, including, but not limited to,
vaccines, antibodies, proteins, tissue samples, cell lines, nucleic acids;
(iii) marketing plans, research plans, strategies, forecasts, financial data,
budgets, licenses, computer databases, standard operating procedures, personnel
information, and (iv) other confidential information, proprietary data or
material applicable to the business of the Company or its suppliers, customers
(including customer lists), affiliates or collaborators (including but not
limited to Celltrion, Inc., a Korean company, and that certain joint venture
established among Company, Celltrion, Inc., and others).

2.  
Genentech’s Proprietary Information. By virtue of a License Agreement between
the Company and Genentech, Inc. (“Genentech”), a Services Agreement between the
Company and Genentech, and other agreement(s) that may be entered into between
the Company and Genentech (collectively, the “Genentech Agreements”), the
Company and its employees have been and will continue to be afforded substantial
access to proprietary technology and information of Genentech (collectively,
“Genentech Proprietary Information”). By way of illustration, but not
limitation, Genentech Proprietary Information includes (i) trade secrets,
processes, formulas, data, ideas, know-how, inventions, improvements,
discoveries, developments and designs, pre-clinical and clinical data, results,
reports, experiments, assays and related media and components,

 

 



--------------------------------------------------------------------------------



 



   
formulations and procedures for producing assays and related components, and all
derivatives of the foregoing; (ii) biological products and biological material
and information, both tangible and intangible, including, but not limited to,
vaccines, antibodies, proteins, tissue samples, cell lines, nucleic acids;
(iii) marketing plans, research plans, strategies, forecasts, financial data,
budgets, licenses, computer databases, standard operating procedures, and
(iv) other business or proprietary information or material applicable to the
business of Genentech or its affiliates, suppliers, customers (including
customer lists), or collaborators.
     
I acknowledge and agree that at all times during my employment with the Company
and thereafter, as between me and Genentech: (i) all Genentech Proprietary
Information shall be the sole property of Genentech and its assigns, and
Genentech and its assigns shall be the sole owner of all patents and other
rights in connection therewith; (ii) I do not have and shall not acquire any
rights in any Genentech Proprietary Information; and (iii) I shall hold in
strictest confidence and will not disclose or use Genentech Proprietary
Information unless authorized to do so by an officer of the Company in writing.
I understand and acknowledge that Genentech is affording the Company and its
employees substantial access to Genentech Proprietary Information in connection
with the Genentech Agreements in reliance on the provisions set forth herein,
and that breach of such provisions could result in immediate material,
irreparable harm to Genentech. As such, I acknowledge and agree that Genentech
is a third party beneficiary of this Agreement with the right to directly
enforce its rights hereunder, including without limitation, the rights granted
to Company under Paragraph 6.
  3.  
Obligations to Prior Employers or Other Parties. I represent that my performance
of all the terms of this Agreement and as an employee of the Company does not
and will not breach any agreement to keep in confidence proprietary information
acquired by me in confidence or in trust prior to my employment for the Company
and I have not entered into, nor will I enter into, any agreement (written or
oral) in conflict herewith. I will not bring with me to the Company or use in
the performance of my responsibilities to the Company materials, information or
documents of any third party (including but not limited to former employers)
unless I have obtained written authorization from such party for their
possession and use and have provided Company with written copies of such
authorizations concurrent to entering into this Agreement.
  4.  
No Unauthorized Use or Disclosure. I agree and acknowledge that at all times
during my employment with the Company, and thereafter: (i) all Proprietary
Information shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and other rights
in connection therewith, subject to the terms of the Genentech Agreements;
(ii) I do not have and shall not acquire any rights in any Proprietary
Information; and (ii) I shall hold in strictest confidence and will not disclose
or use any Proprietary Information unless and solely to the extent authorized to
do so in writing by an officer of the Company. I recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with Company’s agreement with such third party.

 

 



--------------------------------------------------------------------------------



 



5.  
Works for Hire. Original works of authorship made by me (alone or with others)
within the scope of my employment and which are protected by copyright are
“works made for hire,” pursuant to United States Copyright Act Section 101. I
acknowledge and agree that this Paragraph applies only to works made within the
scope of my employment with the Company, not to works made within the scope of
any independent contractor relationship with the Company.
  6.  
Assignment. Subject to Paragraph 7 below, I agree that, as between me and the
Company, all Inventions and all trade secrets, patent, copyright and
intellectual property rights worldwide (“Proprietary Rights”) shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents and other rights in connection herewith. I
hereby assign to the Company all right, title, and interest I may have or
acquire in and to all Inventions and Proprietary Rights which are made or
conceived or reduced to practice by me (either alone or with others) during my
employment with the Company. I further agree as to all Inventions and
Proprietary Rights that I will assist the Company and Genentech in every proper
way (but at the Company’s expense) to obtain and from time to time enforce
Proprietary Rights with respect to said Inventions in any and all countries. To
that end I will execute all necessary documents (including assignment of such
Proprietary Rights to the Company) and perform such acts as the Company or
Genentech may desire in association with such Proprietary Rights. My obligations
to assist the Company and Genentech with respect to such Proprietary Rights
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after such termination for time actually
spent by me at the Company’s or Genentech’s request on such assistance. I also
agree to assign to the United States government all my right, title, and
interest in and to any and all Inventions whenever such full title is required
to be in the United States by a contract between the Company and the United
States or any of its agencies.
     
If the Company, for any reason, is unable to secure my signature on any document
needed in connection with the preceding paragraph, I hereby irrevocably
designate and appoint the Company and its officers as my agent and attorney in
fact to act on my behalf to execute such documents and to take all other
lawfully permitted acts to accomplish the purposes of the preceding paragraph.
  7.  
Labor Code Section 2870. I understand that the Company’s right with regard to
certain things invented or co-invented by me are subject to Sections 2870 of the
California Labor Code, under which I have no obligation to assign rights in an
invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on my own
time, and (a) which does not relate (1) to the business of the Company or (2) to
the Company’s actual or demonstrably anticipated research of development, or
(b) which does not result from any work performed by me for the Company.
  8.  
Keeping Company Informed. While I am employed by the Company, and for a period
of six months after the termination of my employment with the Company, I will
promptly disclose to the Company, or any persons designated by it, all
Inventions made or conceived or reduced to practice or learned by me, either
alone or jointly with others. In connection with such disclosures, I will advise
the Company in writing of any Inventions that I believe are governed by
Section 2870 of the California Labor Code, and will provide all evidence
necessary to support this belief. Furthermore, I will promptly disclose to the
Company all patent applications filed by me or on my behalf for the twelve-month
period following the termination of my employment with the Company.

 

 



--------------------------------------------------------------------------------



 



9.  
Record Keeping. During the term of my employment with Company I will maintain
and provide to the Company adequate and current original written records of all
Inventions and original works of authorship developed or made by me (solely or
jointly with others) during the term of this Agreement, which such records will
be and remain the sole property of Company and its assigns, and will be in the
form of notes, sketches, drawings and other formats that may be specified by
Company. Such record keeping will be complete, current, accurate, organized and
legible, and will be performed in a manner acceptable for the collection of data
for submission to, or review by, the FDA.
  10.  
Prior Inventions. As a matter of record I attach hereto as Exhibit A a complete
list of all inventions or improvements relevant to the subject matter of my
employment by the Company which have been made, conceived or reduced to practice
by me alone or jointly with others prior to my employment by the Company which I
desire to remove from the operation of this Agreement; and I covenant that such
list is complete. If no such list is attached to this Agreement, I represent
that I have no such inventions or improvements at the time of signing this
Agreement. Company will not, by virtue of such listing, obtain any right, title
or interest to the inventions listed on Exhibit A. In the event that I
incorporate any such inventions into any work developed by or on behalf of
Company, Company is hereby granted a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide, transferable and sublicensable license to make, have made,
modify, use and sell such inventions as part of or in connection with such work.
Nothing in Paragraph will limit Company’s right to develop information,
inventions and products within the areas and type of such inventions listed on
Exhibit A.
  11.  
No Conflicting Obligations; No Solicitation. I agree that during the period of
my employment by the Company, I will not, without the Company’s express written
consent, engage in any employment or activity other than for the Company in any
business in which the Company is now or may hereafter become engaged. I agree
that, during the period of my employment and for a period of one year following
termination of my employment with Company for any reason, I will not directly or
indirectly (a) solicit or in any manner encourage employees or consultants of
Company to end their relationships with Company; or (b) other than on behalf of
Company, solicit the business of any customer, business affiliate or
collaborator of Company with whom I became acquainted during the course of my
employment.
  12.  
Return of Company Property. Upon demand by the Company or in any event upon any
termination of my employment by me or by the Company, I will deliver to the
Company all documents and data of any nature (and all copies thereof) pertaining
to my work with the Company, including without limitation Proprietary
Information, Genentech Proprietary Information, and Inventions, and I will not
take with me any such materials. In addition, I agree that all Company physical
property, including but not limited to, computers, disks or other storage media,
desks, work areas, and filing cabinets is and will remain the property of the
Company and is subject to inspection by the Company, with or without notice, at
any time.

 

 



--------------------------------------------------------------------------------



 



13.  
Successors and Assigns. This Agreement shall be binding upon my heirs,
executors, assigns, administrators and me and shall inure to the benefit of the
Company, its successors and assigns.
  14.  
Survival. The provisions of this Agreement shall survive the termination of my
employment and the assignment of this Agreement by the Company to any other
successor or assignee.
  15.  
Employment. I acknowledge that nothing in this Agreement confers any employment
right that alters my status as an “at-will” employee and that I, or the Company,
may terminate my employment at any time, for any reason, with or without cause
and with or without notice. In the event that I leave the employment of Company,
I agree that Company may contact my new employer to notify it of my obligations
under this Agreement.
  16.  
Entire Agreement; No Waiver. This Agreement, together with my employment
agreement with the Company, contains the final and exclusive agreement between
Company and me with respect to the subject matter contained herein and
supersedes all prior and contemporaneous discussions or agreements (whether
oral, written, or in any other format). This Agreement may not be modified
except in a writing signed by both parties. The failure by either party at any
time to require performance or compliance by the other of any of its obligations
or agreements shall in no way affect the right to require such performance or
compliance at any time thereafter. The waiver of a breach of any provision of
this Agreement shall not be taken or held to be a waiver of any preceding or
succeeding breach of such provision or as a waiver of the provision itself. No
waiver of any kind shall be effective or binding, unless it is in writing and is
signed by the party to be charged.
  17.  
Remedies. Any breach of Employee’s confidentiality obligations to Company, or
any unauthorized use or disclosure by a party of the other party’s proprietary
information or inventions (and, in the case of Company, any proprietary
information or inventions of its affiliates, customers, or collaborators)
outside the scope of this Agreement will result in immediate and irreparable
harm to the other party, for which there will be no adequate remedy at law, and
therefore in such event, the other party will be entitled to injunctive relief
and specific performance in addition to all other legal relief available to it.
In the event of a dispute or claim in connection with this Agreement, the
prevailing party will be entitled to its reasonable attorneys fees and costs.
  18.  
Severability. If, for any reason, a court of competent jurisdiction finds any
provision of this Agreement invalid or unenforceable, then that provision will
be enforced to the maximum extent permissible and the other provisions of this
Agreement will remain in full force and effect.
  19.  
Governing Law. This Agreement will be governed and interpreted under the laws of
the state of California, without regard to its conflict of law rules or
principles.

              BY:   /s/ James P. Panek         James P. Panek             

DATED: 28 January 2009

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Prior Inventions
The following is a complete list of all inventions or improvements relevant to
my employment with VaxGen, Inc. (the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:
None.
I understand that by leaving this Exhibit blank or not filling it out that I am
attesting that there are no such prior inventions.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
INDEMNITY AGREEMENT
This Indemnity Agreement (this “Agreement”) dated as of January 31, 2007, is
made by and between VaxGen, Inc., a Delaware corporation (the “Company”), and
James P. Panek (“Indemnitee”).
Recitals
A. The Company desires to attract and retain the services of highly qualified
individuals as directors, officers, employees and agents.
B. The Company’s bylaws (the “Bylaws”) require that the Company indemnify its
directors, and empowers the Company to indemnify its officers, employees and
agents, as authorized by the Delaware General Corporation Law, as amended (the
“Code”), under which the Company is organized and such Bylaws expressly provide
that the indemnification provided therein is not exclusive and contemplates that
the Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions.
C. Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and available insurance as adequate under
the present circumstances, and the Company has determined that Indemnitee and
other directors, officers, employees and agents of the Company may not be
willing to serve or continue to serve in such capacities without additional
protection.
D. The Company desires and has requested Indemnitee to serve or continue to
serve as a director, officer, employee or agent of the Company, as the case may
be, and has proferred this Agreement to Indemnitee as an additional inducement
to serve in such capacity.
E. Indemnitee is willing to serve, or to continue to serve, as a director,
officer, employee or agent of the Company, as the case may be, if Indemnitee is
furnished the indemnity provided for herein by the Company.
Agreement
Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
1. Definitions.
(a) Agent. For purposes of this Agreement, the term “agent” of the Company means
any person who: (i) is or was a director, officer, employee or other fiduciary
of the Company or a subsidiary of the Company; or (ii) is or was serving at the
request or for the convenience of, or representing the interests of, the Company
or a subsidiary of the Company, as a director, officer, employee or other
fiduciary of a foreign or domestic corporation, partnership, joint venture,
trust or other enterprise.

 

 



--------------------------------------------------------------------------------



 



(b) Expenses. For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Code or otherwise, and amounts paid in settlement by or on behalf
of Indemnitee, but shall not include any judgments, fines or penalties actually
levied against Indemnitee for such individual’s violations of law. The term
“expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he is not compensated by the Company or any subsidiary or
third party (i) for any period during which Indemnitee is not an agent, in the
employment of, or providing services for compensation to, the Company or any
subsidiary; and (ii) if the rate of compensation and estimated time involved is
approved by the directors of the Company who are not parties to any action with
respect to which expenses are incurred, for Indemnitee while an agent of,
employed by, or providing services for compensation to, the Company or any
subsidiary.
(c) Proceedings. For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of: (i) the fact that
Indemnitee is or was a director or officer of the Company; (ii) the fact that
any action taken by Indemnitee or of any action on Indemnitee’s part while
acting as director, officer, employee or agent of the Company; or (iii) the fact
that Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, and in any such case described
above, whether or not serving in any such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses may be provided under this Agreement.
(d) Subsidiary. For purposes of this Agreement, the term “subsidiary” means any
corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary.
(e) Independent Counsel. For purposes of this Agreement, the term “independent
counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Agreement to Serve. Indemnitee will serve, or continue to serve, as a
director, officer, employee or agent of the Company or any subsidiary, as the
case may be, faithfully and to the best of his or her ability, at the will of
such corporation (or under separate agreement, if such agreement exists), in the
capacity Indemnitee currently serves as an agent of such corporation, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws or other applicable charter documents of
such corporation, or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.
The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee or agent of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.
3. Indemnification.
(a) Indemnification in Third Party Proceedings. Subject to Section 10 below, the
Company shall indemnify Indemnitee to the fullest extent permitted by the Code,
as the same may be amended from time to time (but, only to the extent that such
amendment permits Indemnitee to broader indemnification rights than the Code
permitted prior to adoption of such amendment), if Indemnitee is a party to or
threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding.
(b) Indemnification in Derivative Actions and Direct Actions by the Company.
Subject to Section 10 below, the Company shall indemnify Indemnitee to the
fullest extent permitted by the Code, as the same may be amended from time to
time (but, only to the extent that such amendment permits Indemnitee to broader
indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.
4. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.

 

 



--------------------------------------------------------------------------------



 



5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
6. Advancement of Expenses. To the extent not prohibited by law, the Company
shall advance the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
Advances shall be unsecured, interest free and without regard to Indemnitee’s
ability to repay the expenses. Advances shall include any and all expenses
actually and reasonably incurred by Indemnitee pursuing an action to enforce
Indemnitee’s right to indemnification under this Agreement, or otherwise and
this right of advancement, including expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee
acknowledges that the execution and delivery of this Agreement shall constitute
an undertaking providing that Indemnitee shall, to the fullest extent required
by law, repay the advance if and to the extent that it is ultimately determined
by a court of competent jurisdiction in a final judgment, not subject to appeal,
that Indemnitee is not entitled to be indemnified by the Company. The right to
advances under this Section shall continue until final disposition of any
proceeding, including any appeal therein. This Section 6 shall not apply to any
claim made by Indemnitee for which indemnity is excluded pursuant to
Section 10(b).
7. Notice and Other Indemnification Procedures.
(a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
(b) Request for Indemnification and Indemnification Payments. Indemnitee shall
notify the Company promptly in writing upon receiving notice of nay demand,
judgment or other requirement for payment that Indemnitee reasonably believes to
the subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company. Indemnification payments requested by
Indemnitee under Section 3 hereof shall be made by the Company no later than
sixty (60) days after receipt of the written request of Indemnitee. Claims for
advancement of expenses shall be made under the provisions of Section 6 herein.

 

 



--------------------------------------------------------------------------------



 



(c) Application for Enforcement. In the event the Company fails to make timely
payments as set forth in Sections 6 or 7(b) above, Indemnitee shall have the
right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove by that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law. Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.
(d) Indemnification of Certain Expenses. The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing or proceeding under
this Section 7 unless the Company prevails in such hearing or proceeding on the
merits in all material respects.
8. Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee. Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense. Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.
9. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary (“D&O Insurance”), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

 



--------------------------------------------------------------------------------



 



10. Exceptions.
(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or other provisions of any federal, state or local statute or rules and
regulations thereunder; (iii) a final judgment or other final adjudication that
Indemnitee’s conduct was in bad faith, knowingly fraudulent or deliberately
dishonest or constituted willful misconduct (but only to the extent of such
specific determination); or (iv) on account of conduct that is established by a
final judgment as constituting a breach of Indemnitee’s duty of loyalty to the
Company or resulting in any personal profit or advantage to which Indemnitee is
not legally entitled. For purposes of the foregoing sentence, a final judgment
or other adjudication may be reached in either the underlying proceeding or
action in connection with which indemnification is sought or a separate
proceeding or action to establish rights and liabilities under this Agreement.
(b) Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, or (ii) with respect to any
other proceeding initiated by Indemnitee that is either approved by the Board of
Directors or Indemnitee’s participation is required by applicable law. However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate.
(c) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.

 

 



--------------------------------------------------------------------------------



 



(d) Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.
11. Nonexclusivity and Survival of Rights. The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Certificate of Incorporation,
Bylaws or other agreements, both as to action in Indemnitee’s official capacity
and Indemnitee’s action as an agent of the Company, in any court in which a
proceeding is brought, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors, administrators and assigns of Indemnitee. The
obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with its terms. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal. To the extent that a change in
the Code, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company’s Certificate of Incorporation, Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.
12. Term. This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Indemnitee shall have ceased to serve as
a director or and/or officer, employee or agent of the Company; or (b) one
(1) year after the final termination of any proceeding, including any appeal
then pending, in respect to which Indemnitee was granted rights of
indemnification or advancement of expenses hereunder.

 

 



--------------------------------------------------------------------------------



 



No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee’s estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.
13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who, at the request and expense of the Company, shall execute all
papers required and shall do everything that may be reasonably necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.
14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law.
15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.
16. Amendment and Waiver. No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
17. Notice. Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice). If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.

 

 



--------------------------------------------------------------------------------



 



18. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of California, as applied to contracts
between California residents entered into and to be performed entirely within
California.
19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.
20. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, Bylaws, the Code and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.

            VaxGen, Inc.
      By:   /s/ Matthew J. Pfeffer         Name:   Matthew J. Pfeffer        
Title:   SVP, CFO & Secretary        INDEMNITEE
      /s/ James P. Panek       Signature of Indemnitee            James P. Panek
      Print or Type Name of Indemnitee           

 

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF SEPARATION DATE RELEASE
In consideration for the Severance Benefits and other consideration provided to
me by VaxGen, Inc. (the “Company”), and as required by the Amended and Restated
Executive Employment Agreement between the Company and me effective as of
February 1, 2009 (the “Agreement”), I hereby give the following Separation Date
Release (the “Separation Date Release”).
I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to or
contemporaneous with my signing of this Separation Date Release. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing, including, but not limited to, claims based on or arising from
the Agreement; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), the federal Family and Medical Leave Act (“FMLA”), the
California Family Rights Act (“CFRA”), and the California Fair Employment and
Housing Act (as amended).
Notwithstanding the foregoing, I am not releasing the Company from the following
(the “Excluded Claims”): (1) any obligation it may otherwise have to indemnify
me for my acts within the course and scope of my employment with the Company,
pursuant to the articles and bylaws of the Company, the Indemnity Agreement, or
applicable law; or (2) any rights which are not waivable as a matter of law. In
addition, nothing in this Separation Date Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or another government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in this Separation Date Release.

 

 



--------------------------------------------------------------------------------



 



I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Separation Date
Release; (2) I should consult with an attorney prior to signing this Separation
Date Release (although I may choose voluntarily not to do so); (3) I have
twenty-one (21) days to consider this Separation Date Release (although I may
choose voluntarily to sign it earlier); (4) I have seven (7) days following the
date I sign this Separation Date Release to revoke it by providing written
notice of revocation to the Chairman of the Company’s Board of Directors; and
(5) this Separation Date Release will not be effective until the date upon which
the revocation period has expired, which will be the eighth calendar day after
the date I sign it (the “Effective Date”).
I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, CFRA, or otherwise, and I have not
suffered any on-the-job injury for which I have not already filed a workers’
compensation claim.

                  By:           James P. Panek     
Date:       

 

 